Citation Nr: 0211010	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service- 
connected chondromalacia of the right knee, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for the service- 
connected prostatitis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for the service- 
connected allergic rhinitis with sinusitis, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for the 
service- connected history of otitis media and otitis 
externa.

(The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, private 
attorney


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
June 1979.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in February 1999.

The Board is undertaking additional development on the issue 
of entitlement to TDIU pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia of the 
right knee is manifested by degenerative arthritis, 
limitation of flexion to 110 degrees, pain on motion, 
subluxation and instability, and is analogous to nonunion of 
the tibia and fibula, with loose motion, requiring brace; 
neither ankylosis of the knee or limitation of extension has 
been shown.

2.  The veteran's service-connected prostatitis is manifested 
by subjective complaints of dribbling after urination, 
stained undergarments, frequent urination, burning and some 
incontinence; however no absorbent materials are worn and 
objective evidence of recurrent symptomatic urinary tract 
infection has not been demonstrated.

3.  The veteran's service-connected allergic rhinitis with 
sinusitis is manifested by x-ray evidence of chronic 
bilateral maxillary sinusitis, mild, productive of 
inflammation and numerous episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting; evidence of polyps has not been demonstrated.

4.  The veteran's service-connected history of otitis media 
and otitis externa is not productive of a suppurative 
process; there is no evidence of swelling, dryness, nor is 
there serous discharge and itching.  The service-connected 
otitis media and otitis externa is currently asymptomatic 
based on the objective medical evidence of record and hearing 
loss is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected chondromalacia patella 
with arthritis, right knee, have not been met. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.49, 4.71a, including Diagnostic Codes 5003, 
5010, 5256, 5257, 5260, 5261 5262 (2001); VAOPGCPREC 9-98, 
August 14, 1998.

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected prostatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 
(2001).

3.  The criteria for the assignment of a 30 percent rating, 
but no more, for the service-connected allergic rhinitis with 
sinusitis have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.97 including Diagnostic Codes 6513, 6522 
(2001).

4.  The criteria for the assignment of a compensable rating 
for the service-connected history of otitis media and otitis 
externa have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.87a 
including Diagnostic Code 6200 (1998); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.87 including Diagnostic Code 6200 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that his service-connected 
disabilities have worsened such that increased rating are 
warranted for the service-connected chondromalacia patella, 
right knee, prostatitis, allergic rhinitis with sinusitis, 
and otitis media/otitis externa.

At the outset, the Board points out that during the pendency 
of the appeal, the RO increased the ratings for the service-
connected chondromalacia patella, right knee (from 10 to 40 
percent); for the service-connected prostatitis (from 10 to 
20 percent); and for the service-connected allergic rhinitis 
with sinusitis (from 0 to 10 percent).  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matters of an increased rating for chondromalacia patella 
right knee, prostatitis and allergic rhinitis with sinusitis 
remain in appellate status, along with the issue of otitis 
media/otitis externa.  

Also, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, particularly 
the letter of February 2001, as well as the Board's December 
2000 remand, informed the appellant of the evidence needed to 
support his claim.  VA has met its duty to inform the 
appellant.  The Board concludes that the discussions in the 
RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the December 2000 Board 
remand and February 2001 RO letter informed the appellant of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  He 
was advised of the evidence necessary to substantiate his 
claim.  

Hence, another remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted with regard to 
the veteran's claims for increase.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  For the reasons previously set forth, the Board 
believes that the appellant has been given ample opportunity 
to provide evidence and argument in support of his claims for 
increased ratings.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  

Under 38 C.F.R. § 4.31 (2001), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  

A.  Right Knee

The veteran was granted service connection with a 
noncompensable rating under Diagnostic Code 5257 for 
chondromalacia patella of the right knee in a February 1983 
RO rating decision.  In a November 1990 rating decision, the 
rating for the service-connected chondromalacia patella, 
right knee was increased to 10 percent under Diagnostic Code 
5257.  

In April 1998, the veteran submitted claims for increased 
ratings and TDIU.  Records obtained in 1998 show that the 
veteran had developed mild degenerative arthritis in the 
right knee.

An October 1998 examination performed for VA notes that the 
veteran had been prescribed pain medication and a knee brace 
for the knee disability.  The veteran complained of stiffness 
in the knee and occasional instability.  The veteran reported 
pain in his knee every other day, lasting up to a day, caused 
by increased walking or increased use of the knee.  

Examination of the knee revealed no swelling.  The knee was 
nontender.  There was slight crepitus on range of motion.  
The veteran had active flexion of 140 degrees.  He had active 
extension of 5 degrees.  His knee locked 5 degrees short of 
full extension.  Drawer test was within normal limits.  
McMurray's test was within normal limits.  Neurologic 
examination of the lower extremities was normal.  X-ray 
studies of the right knee showed mild degenerative changes, 
especially the femoral/patellar joint.  The diagnosis was 
that of right knee derangement, postoperative, with 
chondromalacia patella and mild degenerative joint disease.

In a February 1999 rating decision, the RO increased the 
rating to 40 percent for the service-connected chondromalacia 
patella, right knee.  In this regard, the RO rated the 
veteran's service-connected right knee disorder under 
Diagnostic Code(s) (DC) 5003-5262, instead of the previous DC 
5257, to include the recently diagnosed arthritis.

The veteran timely appealed that determination.  In a 
December 2000 remand, the Board noted the newly signed 
Veterans Claims Assistance Act of 2000 (VCAA) and determined 
that an additional examination was necessary in order to most 
appropriately rate the veteran's service-connected right knee 
disability.  The Board also noted that any additional 
relevant medical evidence should be obtained and associated 
with the claims file.  

The veteran was afforded a VA contract examination in April 
2001.  The veteran reported that his chondromalacia patella 
had gotten worse.  More specifically, the veteran reported 
continued soreness, aches in his muscles, and pain in the 
knee with weather changes.  The veteran described pain in the 
right knee with popping, grinding, soreness, loose kneecap, 
and weak muscles of the right knee.  Flare-ups are off and 
on, uncomfortable to distressing, occur on a monthly basis.  

Physical examination of the knee demonstrated abnormal 
movement of 110 degrees in the right knee with pain, 
extension 0 degrees.  The veteran wore a knee brace to 
prevent the knee from popping with dislocation.  There were 
no signs of abnormal weightbearing, posture was slightly 
abnormal and he had an abnormal gait favoring his right knee.  
There was no limitation of standing and walking on the exam.  
Drawer and McMurray tests were within normal limits, 
bilaterally.  The examiner could not get any laxity, the 
veteran's right knee did give pain.  

The diagnosis was that of patella alta with chondromalacia 
and mild degenerative changes, right knee.  The examiner 
noted that the veteran's right knee dislocated and that the 
arthritis caused the onset of pain by history, which could 
limit activity and cause pain in the knee.  The examiner 
noted that there was some subluxation, popping out of 
kneecap, which required the use of a knee brace.  

X-ray studies of the right knee, taken in conjunction with 
the April 2001 examination, revealed a high positioning of 
the patella consistent with patella alta.  There were also 
features of patellar chondromalacia.  There were mild 
degenerative changes within the various compartments of each 
knee with minimal narrowing of the medial and lateral 
compartments.  There was no osteochondritis or loose 
osteochondral bone fragment within the joints.  

In rating the service-connected right knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261 and 5262.  In opinions of the General Counsel 
(VAOPGCPREC 23-97 and 9-98), it was held that a claimant who 
has arthritis and subluxation/instability due to service-
connected knee disability might be rated separately based on 
limitation of motion and lateral instability and subluxation.  

The veteran's right knee disability is currently rated as 40 
percent disabling under Diagnostic Code 5003-5262.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies:  (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.  

The veteran is also rated under Diagnostic Code 5262, for 
impairment of the tibia and fibula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 provides for a 10 percent rating with 
slight knee disability.  A 20 percent rating is assigned for 
moderate knee disability.  A 30 percent rating is assigned 
for malunion with marked knee disability.  Finally, a 40 
percent rating is assigned for nonunion with loose motion, 
requiring brace.  

While the medical evidence in this case does not show 
nonunion of the tibia and fibula with loose motion, the 
veteran does in fact wear a knee brace.  It appears, 
therefore, that the RO rated the veteran's disability under 
Diagnostic Code 5003-5262 by analogy.  See 38 C.F.R. § 4.20.

The Board has considered the other diagnostic codes 
pertaining to ratings for the knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 for ankylosis 
of the knee, a 30 percent rating is assigned for favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.  

In this case, the Board finds that the veteran's current 40 
percent rating for the service-connected right knee 
disability is appropriate.  There is no other Diagnostic Code 
which could provide a higher rating for the veteran's right 
knee chondromalacia in this case.  As demonstrated in the 
medical evidence of record, the veteran's range of motion of 
the right knee was limited to 110 degrees of flexion at the 
most recent examination (right knee extension was normal, see 
38 C.F.R. § 4.71a, Plate II).  This equates to a 
noncompensable degree of limitation.  Accordingly, were the 
veteran to be evaluated under Code 5260 for limitation of 
flexion and functional loss due to painful motion, rather 
than Code 5262, he would not be entitled to more than a 10 
percent evaluation when considering that his actual 
limitation of motion is noncompensable in degree.  See 
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, since the maximum allowable rating under 
Code 5260 is 30 percent, the veteran certainly could not get 
any higher than a 30 percent rating.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  In further regard to functional 
loss, the Board finds that the veteran's pain on motion due 
to arthritis has been contemplated by the 40 percent 
evaluation currently assigned.

In addition, the medical evidence shows lateral instability 
and subluxation, but the maximum rating under Diagnostic Code 
5257 is 30 percent.  This 30 percent rating, along with an 
extra 10 percent rating for the objectively demonstrated 
arthritis does not provide a rating in excess of the current 
40 percent rating provided by analogy under Diagnostic Code 
5003-5262.  

Moreover, the maximum ratings under 5258, 5259 and 5260 do 
not provide the veteran with a rating in excess of the 
current 40 percent rating.  In addition, the veteran is not 
entitled to a rating in excess of 40 percent under Diagnostic 
Code 5261 because the right knee extension is not limited to 
45 degrees.  

Finally, the medical evidence does not show ankylosis of the 
knee.  As such, a rating under 5256 is not appropriate in 
this case.  

In summary, the Board finds that the veteran's right knee 
disability is not severe enough to warrant a rating in excess 
of 40 percent, including a separate rating for the 
objectively demonstrated degenerative arthritis.

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected chondromalacia 
patella, right knee.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Prostatitis

In a February 1995 rating decision, the RO granted service 
connection for prostatitis and assigned a noncompensable 
rating.  In a May 1995 rating decision, the RO increased the 
rating to 10 percent for the service-connected prostatitis.

An October 1998 private medical examination performed for VA 
in conjunction with a claim for increase notes that the 
veteran reported continued flare-ups of prostate infections 
once or twice per year for which he took a sulfur antibiotic.  
The veteran's reported symptoms included difficulty with 
urination, initiating the urine stream, slow stream, split 
stream and slight dysuria.  The diagnosis was that of chronic 
prostatitis.  

In a February 1999 rating decision, the RO denied an 
increased rating for the service-connected prostatitis.  The 
veteran timely appealed that determination.  

In a December 2000 remand, the Board noted the newly signed 
Veterans Claims Assistance Act of 2000 (VCAA) and determined 
that an additional examination was necessary in order to most 
appropriately rate the veteran's service-connected 
prostatitis.  The Board also noted that any additional 
relevant medical evidence should be obtained and associated 
with the claims file.

The veteran was afforded a VA contract examination in April 
2001, during which he reported slow urination, strain to pass 
urine off and on, dark colored urine stains in his 
undergarments and dribbling after urination.  The veteran 
reported having to urinate three times during the day and 
three times at night.  The veteran reported occasional pain 
with urination which was sharp and burning.  The veteran had 
some incontinence, but denied wearing pads.

On examination of the rectum, the prostate was slightly 
enlarged, but smooth in consistency, not nodular.  

The diagnosis was that of prostatitis.  Subjectively, there 
was dribbling of urine, infection and staining of 
undergarments.  Objectively, nothing was noted.

In a May 2002 rating decision, the RO increased to 20 percent 
the rating for the service-connected prostatitis.  

The veteran's service-connected prostatitis is currently 
rated under Diagnostic Code 7527 which governs prostate gland 
injuries, infections, hypertrophy and postoperative 
residuals.  Diagnostic Code 7527 directs that the disability 
be evaluated as a voiding dysfunction or as a urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2001).

Under the rating criteria for rating voiding dysfunction, a 
20 percent rating is warranted for disability requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Where the disability requires the 
wearing of absorbent materials which must be changed two to 
four times a day, a 40 percent rating is warranted.  A 60 
percent rating is warranted for disability requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  38 C.F.R. § 
4.115a (2001).

Under the rating criteria for urinary tract infection, a 
urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  Where 
there is recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management, a 30 
percent rating is warranted.  Where the urinary tract 
infection is manifested by poor renal function, the 
disability is to be rated as renal dysfunction.  38 C.F.R. § 
4.115a (2001).

In this case, the medical evidence of record notes subjective 
symptoms of urine leakage and frequency, but the veteran 
denied wearing absorbent materials.  Additionally, the 
examiner noted no objective evidence.  

Nonetheless, the veteran's service-connected prostatitis has 
been rated as 20 percent disabling under Diagnostic Code 
7527, even though the medical evidence of record does not 
show urinary tract infection or the wearing of absorbent 
materials due to urine leakage.  

In order to warrant a higher, 30 percent rating for urinary 
tract infection, the evidence would have to show recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.

In order to warrant a higher 40 percent rating for voiding 
dysfunction, the medical evidence would have to show that the 
veteran required the use of absorbent materials which must be 
changed 2 to 4 times per day.  

Since the evidence does not show that the veteran has 
recurrent symptomatic urinary tract infection, or that he 
wears absorbent materials at all, the Board finds that a 
rating in excess of 20 percent for the service-connected 
prostatitis is not warranted.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected prostatitis.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Allergic Rhinitis with Sinusitis

In a February 1995 rating decision, the RO granted service 
connection for allergic rhinitis and assigned a 
noncompensable rating.

In an October 1998 private medical examination for VA, 
performed in conjunction with an April 1998 claim for 
increased rating, the veteran complained of bilateral otalgia 
for the past two weeks.  He also complained of pressure, 
tinnitus, and some vertiginous symptoms which he described as 
being off balance.  The veteran further complained of a 
recent bout of sinusitis for which he was being treated.  The 
veteran also admitted to allergic rhinitis type symptoms of 
watery itchy eyes and constant drainage both down the back of 
his throat and also from his nose.  

Physical examination revealed the tympanic membranes to be 
intact, bilaterally, with no erythema or drainage noted.  The 
nasal cavity demonstrated patency, bilaterally, with the 
septum only demonstrating a very slight deviation.  
Secretions were clear and were moderate in amount.  The 
mucosa was pale to slightly erythematous.  The turbinates 
were enlarged inferiorly.  The oropharynx demonstrated no 
postnasal drip.

The impression was that of history of acute sinusitis which 
was resolving and history of allergic rhinitis.

In a February 1999 rating decision, the RO denied an 
increased rating for the service-connected allergic rhinitis.  
The veteran timely appealed that determination.  

In a December 2000 remand, the Board noted the newly signed 
Veterans Claims Assistance Act of 2000 (VCAA) and determined 
that an additional examination was necessary in order to most 
appropriately rate the veteran's service-connected allergic 
rhinitis.  The Board also noted that any additional relevant 
medical evidence should be obtained and associated with the 
claims file.

VA and private outpatient treatment records obtained pursuant 
to the directives set forth in the December 2000 remand show 
numerous ENT complaints including sinus congestion, 
headaches, cough, and yellow mucosa.  

The veteran was afforded a VA examination in April 2001 
during which he noted that his allergic rhinitis was a 
chronic problem, causing problems with his nose and throat 
every three months.  The veteran described feeling dizzy, off 
balance, with ringing in the right ear, pain in the right 
ear, and repeat sinus infection in the right side of his 
nose.  Headaches, runny nose and itchy eyes were also noted.  
The veteran also noted that his nose closed up partially more 
on the right than on the left.  The veteran complained of 
difficulty breathing through the nose and noted that he had 
an allergic attack once per week.  The veteran also noted 
that he got shortness of breath and that if he got sick, he 
needed bedrest, sometimes lasting for a month.

X-ray studies of the sinuses, taken in conjunction with the 
examination, noted mild bilateral chronic maxillary 
sinusitis.  Mucosal thickening within the maxillary sinuses 
along the inferior medial margins consistent with chronic 
inflammation was shown.  

The diagnosis was that of mild bilateral chronic maxillary 
sinusitis.  

In a May 2002 rating decision, the RO increased to 10 percent 
the rating for the service-connected allergic rhinitis and 
recharacterized the disability to include sinusitis.

The veteran's service-connected allergic rhinitis with 
sinusitis is presently rated as 10 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6522-6513.  

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513, sinusitis 
detected by X-ray only warrants a noncompensable rating.  If 
there are one or two incapacitating episodes of sinusitis per 
year requiring prolonged antibiotic treatment or three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting, a 10 
percent rating is warranted.  A 30 percent rating is 
warranted if the veteran has three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  Finally, a maximum 50 
percent rating is warranted under Diagnostic Code 6513 
following radical surgery with chronic osteomyelitis, or; if 
near constant sinusitis is shown characterized by headaches, 
pain and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries.  

A note following this code explains that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2001).

Allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic 
Code 6522.  Under Code 6522, a 10 percent rating is warranted 
for allergic rhinitis without polyps, but with greater than 
50- percent obstruction of nasal passage on both sides of 
complete obstruction on one side.  A maximum 30 percent 
rating is warranted for allergic rhinitis with polyps.  

In this case, the medical evidence of record does not show 
that the veteran has polyps associated with the allergic 
rhinitis.  As such, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 6522.

The Board finds, however, that the severity of the veteran's 
allergic rhinitis with sinusitis warrants a 30 percent rating 
under Diagnostic Code 6513.  More specifically, in addition 
to the May 2001 x-ray evidence of chronic maxillary 
sinusitis, the outpatient treatment records show numerous 
complaints and treatments for headaches, purulent discharge 
and pain.  In addition, the evidence shows that the veteran 
has been prescribed antibiotics for such episodes.  Moreover, 
the veteran has indicated during VA examinations that he 
experienced non-incapacitating episodes of sinusitis 
frequently and did experience incapacitating episodes which 
required bedrest.  Based on the objective medical evidence of 
record, the Board finds that veteran's assertions regarding 
his sinusitis to be credible.  

The Board notes, however, that there is no medical evidence 
showing that the veteran has undergone any surgeries for the 
sinusitis, nor does the evidence show that the veteran 
suffers from near constant sinusitis.  As such a 50 percent 
rating under Diagnostic Code 6513 is not warranted in this 
case.  

D.  Otitis Media and Otitis Externa

In a February 1995 rating decision, the RO granted service 
connection for history of otitis media and otitis externa and 
assigned a noncompensable rating.

In an October 1998 private medical examination for VA, 
performed in conjunction with an April 1998 claim for 
increased rating, the veteran complained of bilateral otalgia 
for the past two weeks.  He also complained of pressure, 
tinnitus, and some vertiginous symptoms which he described as 
being off balance.  Physical examination revealed the 
tympanic membranes to be intact, bilaterally, with no 
erythema or drainage noted.

In a January 1999 addendum to the October 1998 report, the 
examiner indicated that on physical examination, the external 
auditory canals were clear and there was no sign of infection 
present, i.e., purulent drainage, edema, or tenderness to 
palpation.  The impression was that of no signs of otitis 
externa or otitis media, bilaterally.  

In a February 1999 rating decision, the RO denied an 
increased rating for the service-connected history of otitis 
media and otitis externa.  The veteran timely appealed that 
determination.  

In a December 2000 remand, the Board noted the newly signed 
Veterans Claims Assistance Act of 2000 (VCAA) and determined 
that an additional examination was necessary in order to most 
appropriately rate the veteran's service-connected history of 
otitis media and otitis externa.  The Board also noted that 
any additional relevant medical evidence should be obtained 
and associated with the claims file.

The veteran was afforded an examination on a fee basis for VA 
in April 2001.  The examiner noted the veteran's history of 
some sporadic ear problems during service, which may have 
been otitis externa.  The examiner opined, however, that it 
was more likely that the veteran's symptoms were the result 
of a high likelihood of an underlying chronic allergic 
rhinitis, which has had an adverse effect on his nasal 
congestion and eustachian tube dysfunction.  

On physical examination, otoscopy showed both ear drums to be 
normal in appearance and mobility.  Both ear canals were 
clear.  There was no infection present either along the canal 
or in the middle ear space.  

Audiometric evaluation showed a pure tone average of 11.25 
decibels on the right and 10.0 decibels on the left.  His 
speech recognition performed with the Maryland CNC word list 
was 100 percent in the right and left ears.  Hearing loss was 
not indicated.

The examiner opined that the veteran had a resolved condition 
of otitis media and otitis externa.  The examiner also opined 
that the veteran very likely had a chronic rhinitis, with a 
high likelihood of an allergic etiology.

The veteran's service-connected otitis media and otitis 
externa is currently rated as noncompensably disabling under 
the criteria in the VA Schedule for Rating Disabilities for 
chronic suppurative otitis media.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2001).  Under Diagnostic Code 6200 
(2001), a 10 percent evaluation is warranted during 
suppuration, or with aural polyps.  Id.

The Board notes that during the pendency of the veteran's 
appeal, the rating schedule criteria for evaluating hearing 
impairment were changed effective on June 10, 1999.  The 
Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Consequently, the Board is therefore required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's otitis media and otitis externa is 
warranted.

In this instance, the differences between the former and the 
revised criteria for disabilities such as the one on appeal 
are relatively nonexistent.  Specifically, under the rating 
criteria in effect for otitis media prior to June 10, 1999, a 
10 percent evaluation is warranted during the continuance of 
the suppurative process.  38 C.F.R. § 4.87a, Diagnostic Code 
6200 (1998).  Similarly, this Code currently provides for a 
10 percent rating for this disability during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2001).  The current 10 percent rating is the highest rating 
under this Code, which was the case prior to June 1999 as 
well.

A note under Diagnostic Code 6200 indicates that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull 
should be separately rated.  

Diagnostic Code 6201, for chronic nonsuppurative otitis media 
with effusion (serous otitis media) is to be rated as hearing 
impairment.  

The Board notes that the veteran's hearing was shown as 
within normal limits at the most recent April 2001 
examination.  

A rating under Diagnostic Code 6210 for chronic otitis 
externa must also be considered.  Under that code, a 10 
percent rating is warranted for swelling, dry and scaly or 
serous discharge, and for itching requiring frequent and 
prolonged treatment.

In this case, the Board finds that the veteran's service-
connected otitis media/otitis externa is properly rated as 
noncompensably disabling under both the old and the new 
regulations.  The examiner in April 2001 noted that the 
veteran's disability was basically asymptomatic.  The 
objective medical evidence of record does not show 
suppuration of otitis media, and polyps have never been 
demonstrated.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected history of otitis 
media and otitis externa.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for the service-connected chondromalacia 
patella, right knee is denied.

An increased rating for the service-connected prostatitis is 
denied.  

An increased rating of 30 percent, but no more, for the 
service-connected allergic rhinitis with sinusitis is 
granted, subject to the regulations controlling to 
disbursement of VA monetary benefits.  

An increased (compensable) rating for the service-connected 
history of otitis media and otitis externa is denied.



		
	ANNE M. SHAWKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

